DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prelim. Amdt./Amendment
Receipt is acknowledged of the Preliminary Amendment filed on September 24, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkenzeller et al. (DE 102012023445, cited by the applicant).

Re claim 10:	Wherein the at least one coil is a flat coil, the turns of which extend in a common coil plane, and wherein the shield extends on both sides of the coil plane (figs. 1 and 3).
Re claim 11:	Wherein the shield extends in a ring-shaped manner around the central region (fig. 1).
Re claim 12:	Wherein at least one electrically an insulating film (26) serving as an insulating layer is arranged between the coil and the shield, which layer insulates the coil with respect to the shield (fig. 3).  
Re claim 13:	Wherein an electrically insulating layer is arranged on the shield on the surfaces thereof facing away from the coil, which layer insulates the shield with respect to a medium surrounding the transponder (fig. 3) 

Re claim 15:	Wherein the shield, in regions in which there is no interruption, comprises a metal foil and/or a conductive coating (fig. 1).  
Re claim 16:	The passive transponder having two of the coils, which extend in a common coil plane (figs. 1 and 3).  
Re claim 17:	Wherein the shield extends in a ring-shaped manner around the central region (fig. 1).
Re claim 18:	Wherein at least one electrically an insulating film (26) serving as an insulating layer is arranged between the coil and the shield, which layer insulates the coil with respect to the shield (fig. 3).  
Re claim 19:	Wherein an electrically insulating layer is arranged on the shield on the surfaces thereof facing away from the coil, which layer insulates the shield with respect to a medium surrounding the transponder (fig. 3) 
Re claim 20:	Wherein the coil is connected to a capacitor to form a resonant circuit (i.e., the capacitor is not disclosed/shown, however, the capacitor is required in order to operate the passive transponder transmitting information/data).
Re claim 21:	Wherein the shield, in regions in which there is no interruption, comprises a metal foil and/or a conductive coating (fig. 1).  
Re claim 22:	The passive transponder having two of the coils, which extend in a common coil plane (figs. 1 and 3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito (US 2015/0302290) and Yazaki et al. (US 107844927) teach the passive wireless RFID device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEUNG H LEE/Primary Examiner, Art Unit 2887